*226ORDER
THOMAS M. HARDIMAN, Circuit Judge.
1. Expedited Motion by Appellant to Recall the Mandate;
2. Appellant’s Addendum to Motion to Recall the Mandate;
3. Response by Appellee to Expedited Motion to Recall the Mandate.
4. Reply by Appellant to Response by Appellee in Opposition to Appellant’s Motion to Recall the Mandate
5. Exhibits in Support of Appellant’s Reply to Response by Appellee in Opposition to Appellant’s Motion to Recall the Mandate
6. Exhibits in Support of Appellant’s Reply to Response by Appellee in Opposition to Appellant’s Motion to Recall the Mandate
The foregoing motion to recall the mandate is hereby DENIED.